rs

&

Case 8:19-cv-01805-WFJ-JSS Document1 Filed 07/24/19 Page 1 of 3 PagelD 1
In Rem: Notice of Default mio

Mob E€. 23% Ruenue
Tampa t Flomnida

SS rho rye yey ae
: eres f I PE [Oe Oe
- hn

Ton Ress Fields , Pettron for Order and Tadgment ~
Petitioner 7 of Defa ult weg
Against PAA CY (ges o2 453

THE UNITED STATES a.k.a, THe uNETED STATES OF AMERICA
Uniteel Stutes Attorney's OfRice fv te Middle Distrivt of Flovida
Yoo North Tampa Street , Suite 3200

Tampa » Flovida 33602.

Resp ondent .

Notice of Default

One , Jon Ross Fields , the live Man , of flesh and blood , Clwistian

named , and Flaida Exempt , petitims for entvy of olefault by the
Notovy against vespondent? THe UNITED STATES aka, THE UNE TED
STATES of RmerrcaA , THE United States Attorney's Office for +e
Middle District of Floricha , For vespondents failuve to rebut or
answer Petitioners “AFFfidauit of Ton Ross Fields - the five
Man / of flesh and blood / Clwistian named , and Florida Exempt ,
Fitted ~ AFR davit of Denial of Corporation Existence of

Jon Ross Fields ". Respondent has failed t produce a Netavized /
Cerhfied Copy of a * Contract | Commercial Agveement , International
Maritime Agreement ") One entered inte Knowing ly yvoluntavily
intentionally ' free of fvaud , ushick would give ihe State of Etrida
ev Federal govenments Admiral ty ov Ufee Admival ty jurisdiction
to te Courts of either the stoke ov federal govevnments and cloes
not voluntavily submit 4. any of these jurisdictions, One ,

Ton Ross Fields / incorporates his “ Affidait of Denial vf Corporation
Existence of Ton Ross Frelds", (3) thee pages as notice to all

dhe wovld of its force in law brought pusuant 40 Mantme

Claims Rule & (8\ C gold ~ fringe Flag h Cowtveom Stqnifits
admivalty , cCommevetal juvisdiction 1 , uniform Commercial Code Cucc\
Si~io3 , uce § 1-308 , without prejudice amd Ucc § 3-S0l pun thou

dishonor ‘

4
Case 8:19-cv-01805-WFJ-JSS Document1 Filed 07/24/19 Page 2 of 3 PagelID 2

One , Jon Ross Fields y mated / fed his Instrument / Affidauit
on July BY , told y Certified Marl #7018 1130 0000 3011 1698 4
Retwn Receipt Requested , whith Petitiony Demanded a vesponse/
answer to iF man ov women desived soy wWithh five (SY days
of recespt. The vespordent has thstituted no vebuttel er compliance
upon One's Instvument/ Affidesit and presented ne Motanzed |
Cert fied Copy of any contvact , commercial agreement , Interatimal
Maritime Agreement , indenture ov bankruptcy Scheme that I did not
enter inte Knowingly ,Voluntanity and intenhonaliy ? £ do not accept
the Wability of the “competted benefit” & any uneseated (surveptitious \
Contact , Commevciel agveement ov bankvuptey scheme . Thevefove

the vespondent has clearly acquiesced anol is th statutory default,
This default notice shall estdence tat Jon Ross Fields ts covvec

th hes analysis of the law and othe Maurvies coutwined thee,
By His Default+ Alotice , the vespondent is estoopect from

fur ther achon ag ams the Matuvel Human Pevton of the Pehbioner
ane is without sudieral stending , as no Cantvovevsy th law or
material fact between the two parties eusd CHECK MATE .

Petition ew — Hn trace
Jon Ross Fields , cn sui juris Capacity

ORDER OF DEFAULT

Default 1S enteved ih this action agamst the Res ondent named
th the fo ong “ALR davit of Denial of Corporation Existence of
Jon Ross Fuede “ ; Pursuant + Uniform Commercial Code 8 3°Sol ,
without dishonor , fv failure +o sewe ow file ony Notarized | Certified
paper as required by law.

   

Z 5 ; . oy HEIDI MCNEILL

 

n » Commission # GG 260158
/ > 7 an Ps Explres October 6, 2022
. fog 0 Bonded Thru Budget Notary Services
Notary ublic Seal ‘ *
DULY 22, 2a\r _.
Dated dn

   

CREDIT VRION

AD
5619 HARNEY RO
TAMPA, FL 33610-7115
Case 8:19-cv-01805-WFJ-JSS Document1 Filed 07/24/19 Page 3 of 3 PagelD 3

CERTIFICATION oF SERVICE

One , Ton Ross Fields , hereby certify thet a true ahd Covvect Copy
of the Petition fw Ovder and Tudg ment of Default Ovder was
3g

Sevued bu Certified Marl / Return Recespt Number 72/4 0700 9001 8074 3044 ,
the United States Postal Sevurce on

Tully and , 2014
to the Unted States A tHorney's office for the

2
7

tddle District of Flowda 7
at Yoo North Tampa Street , Suite 3200, Tampa, Florida 33602, via
Clekt's office .

Ton Ros Fields, in sui juv's Capacity
Ce: Fam

John Morgan, ?.K.

My Bishop & Pas tor
File
